DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on October 21, 2021.  Claims 20, 24-25, and 27 have been amended. Claims 28-35 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20 have been considered but are moot because the new ground of rejection does not rely on the claim interpretations applied in the prior rejection of record for any matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Woodcock et al. (US 7,531,048 B2) in view of Sciocchetti (US 5,355,670).
With regard to claim 20,  Woodcock discloses fuel supply nozzle unit (Fig. 7), comprising: a fuel supply nozzle case (68) that includes a plurality of threaded surfaces (inner surface of 47 and Fig. 5a) respectively formed inside each of a plurality of nozzle mounting holes (47) formed in an inlet end of the fuel supply nozzle case (Fig. 7); a plurality of fuel supply nozzles (420) respectively engaged with the plurality of nozzle mounting holes (fig. 11), each fuel supply nozzle including a front end that is cylindrical, a rear end that is cylindrical and extends from the front end (Fig. 5a), and an end plate coupled to the rear end, wherein the front end includes a distal end (42) having a conical shape tapered toward the distal end (Fig. 5a) and a plurality of fuel supply holes (50) formed in a tapered surface of the distal end (42), and the rear end includes a threaded portion (Fig. 5a) for engaging with one of the plurality of threaded surfaces (inner surface of 47); a plurality of sealing members (threads of 67, Fig. 5a) disposed at an interface between an outer surface of each fuel supply nozzle (67) and an inner surface of the fuel supply nozzle case (Fig. 4). 
However, Woodcock fails to disclose a washer disposed at an interface between the inlet end of the fuel supply nozzle case and the respective end plates of the plurality of fuel supply nozzles.
Sciocchetti teaches a washer (108’) disposed at an interface between the inlet end of the fuel supply nozzle case and the respective end plates of the fuel supply nozzle (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock by incorporating the washer (108’) along with the thread portion (106) as taught by Sciocchetti, for the benefit of providing a sealing between the attachments to prevent leakage.
With regard to claim 25, the device of Woodcock as modified by Sciocchetti discloses the invention as disclosed in the rejection of claim 20 above. Woodcock further discloses the .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Woodcock, and Sciocchetti as applied to claim 20 above, and further in view of Carlisle (US 2011/0088409 A1).
With regard to claim 21, the device of Woodcock as modified by Sciocchetti discloses the invention as disclosed in the rejection of claim 20 above. However they fail to disclose the end plate of each fuel supply nozzle includes a plurality of screw holes arranged in a circle, and the washer includes a plurality of washer holes corresponding to the plurality of screw holes.
Carlisle teaches an end plate of each fuel supply nozzle includes a plurality of screw holes arranged in a circle, and the washer includes a plurality of washer holes corresponding to the plurality of screw holes. (Fig. 1 and Para. [0033-0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock, by employing the flange (9) with the holes (19) and washer (17) as taught by Carlisle, for the benefit of reinforcing sealing between the attachments to prevent leakage.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock, Sciocchetti, and Carlisle as applied to claim 21 above, and further in view of Chang (US 2012/0096839 A1).
With regard to claim 22, the device of Woodcock as modified by Sciocchetti and Carlisle discloses the invention as disclosed in the rejection above. However, they fail to disclose each fuel supply nozzle of the plurality of fuel supply nozzles further comprises: a stepped portion having a cylindrical shape having a first end integrally formed with the end plate and a second 
Chang teaches each fuel supply nozzle of the plurality of fuel supply nozzles further comprises: a stepped portion (tapered portion upstream to thread 31) having a cylindrical shape having a first end integrally formed with the end plate (Fig. 7) and a second end integrally formed with the threaded portion of the rear end, the cylindrical shape having an outer diameter that is less than a diameter of the end plate (Fig. 7) and is arranged inside the circle formed by the plurality of screw holes (11), wherein the threaded portion of the rear end of each fuel supply nozzle has a diameter less than the outer diameter of the cylindrical shape (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Woodcock, by incorporating the stepped portion (tapered section) as taught by Chang, for the benefit of improving the sealing between attachments to prevent leakage.
With regard to claim 23, the device of Woodcock as modified by Sciocchetti, Carlisle, and Chang discloses the invention as disclosed in the rejection above. Chang further discloses the fuel supply nozzle case further includes a stepped recess (Fig. 7 where the area that receives tapered section) that is configured to receive the stepped portion of each fuel supply nozzle and that communicates with the threaded surface (31) of each nozzle mounting hole of the plurality of nozzle mounting holes.

Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock et al. (US 7,531,048 B2) in view of DesChamps et al. (US 8,505,311 B2).
With regard to claim 20,  Woodcock discloses fuel supply nozzle unit (Fig. 7), comprising: a fuel supply nozzle case (68) that includes a plurality of threaded surfaces (inner a plurality of sealing members (threads of 67, Fig. 5a) disposed at an interface between an outer surface of each fuel supply nozzle (67) and an inner surface of the fuel supply nozzle case (Fig. 4).
However, Woodcock fails to disclose a washer disposed at an interface between the inlet end of the fuel supply nozzle case and the respective end plates of the plurality of fuel supply nozzles.
DesChamps teaches a washer (14) disposed at an interface between the inlet end of the fuel supply nozzle case and the respective end plates of the fuel supply nozzle (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock by incorporating the washer (14) as taught by DesChamps, for the benefit of providing a sealing between the attachments to prevent leakage.
With regard to claim 26, the device of Woodcock as modified by DesChamps discloses the invention as disclosed in the rejection of claim 20 above. DesChamps further discloses the washer (14) includes an outer periphery and a plurality of protrusions (44) extending from the outer periphery, each protrusion including a distal end that is bent such that an outer peripheral surface and an upper surface of the end plate are enclosed by the distal ends of the plurality of protrusions (Fig. 2).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Woodcock, and Sciocchetti as applied to claim 20 above, and further in view of Rieke et al. (US 5,129,582).
 With regard to claim 27, the device of Woodcock as modified by Sciocchetti discloses the invention as disclosed in the rejection of claim 20 above. However, they fail to disclose the plurality of fuel supply holes are formed only in the tapered surface of each fuel supply nozzle.
Rieke taches a plurality of fuel supply holes(40)  are formed only in the tapered surface of each fuel supply nozzle (Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Woodcock, by forming the fuel supply holes only in the tapered surface of each fuel supply nozzle as taught by Rieke, for the benefit of creating a divergent spray that extends the scope.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,605,215 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752